DETAILED ACTION
Allowable Subject Matter
Claims 1-9 and 17-20 allowed.
Claims 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

The limitations of claims 1 and 17 are seen to provide patentable distinction over the cited prior art of record.
The limitations of claim 14 when viewed in combination with the limitations of intervening/parent claims 13, 12, 11 and 10 are seen to provide patentable distinction over the cited prior art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanigan (US 20006/0199672 A1) in view of Case Law.

Regarding claim 10, Flanigan teaches a hitting training system (See Abstract) that includes a base which is a polygonal base (See Figure 1 and item 13, reference the citation to In re Dailey below), a basket position over the base and configured to receive balls (See Figure 1 and the balls placed inside of 16 basket), the mount assembly coupled to the base which is configured to receive the first end of the mast and rotate In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the critically that the examiner finds for the base is the opposing sides to be towards the diametrically opposed five or more sidewalls wherein a simple polygonal base with numerous sidewalls not explicitly defined as diametrically opposed would not achieve the same criticality.  As such, the examiner considers the polygonal base with six or more sidewalls to be a matter of choice which a person of ordinary skill in the art would have found obvious at the time of the invention.

Regarding claim 12, Flanigan taches the default position of the ball and the angle of inclination.  (See Figure 1 which shows the perpendicular configuration and the angle of inclination less than or great than 90 degrees from the gravity vector).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanigan (US 20006/0199672 A1) in view of Case Law and Lowrance (US 5,367,503).

Regarding claim 13, Lawrance teaches the adjustable mount assembly with a block and cam rotatably secured to the block.  (See Figures 3-4).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Flanigan with the teaching of Lowrance as combining prior art elements according to known methods to yield predictable results is an indication of obviousness.  As such, one of ordinary skill in the art would realize that the cam and block similar to that taught by Lowrance could be combined with the mast and mount of Flanigan to allow adjustability to the orientation of the device.  Reference rationale (A) noted supra.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanigan (US 20006/0199672 A1) in view of Case Law and Crowley (US 2011/0077109 A1).

Regarding claim 16, Flanigan teaches a seat on the mast to detain the ball (See Figure 1 and 3 noting item 11).  Crowley teaches the cap with the mast passing through the ball wherein the cap secures the ball in place.  The combination would utilize the seat of Flanigan and the cap of Crowley as configured in the claim.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Flanigan to utilize the cap of Crowley to allow the user to switch the ball at their own convenience such as to switch from a baseball to softball.  (See [0046])

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,814,200 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain substantially similar subject matter.
	The claims of the instant applicant and the ‘200 patent are both directed towards a hitting training system which includes sidewalls on a base and a ball affixed to a mast.  The specifics of the remaining claims are seen to be overlapping in scope amongst the instant application and the ‘200 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711